                   Case 8:20-bk-03608-CPM          Doc 193     Filed 07/08/20        Page 1 of 8




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION
                                         www.flmb.uscourts.gov

In re:
CFRA HOLDINGS, LLC                                            Case No. 8:20-bk-03608-CPM
                                                              Chapter 11

                                                              Jointly Administered with:
CFRA, LLC                                                     Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                          Case No. 8:20-bk-03610-CPM

      Debtors.
______________________________________/

                              MOTION OF THE DEBTORS FOR ENTRY
                             OF AN ORDER CONVERTING CASES FROM
                        CHAPTER 11 TO CHAPTER 7 OF THE BANKRUPTCY CODE

             The above-captioned debtors and debtors-in-possession (the “Debtors”), by and through

their undersigned counsel, file this motion (the “Motion”), pursuant to sections 105(a) and 1112

of title 11 of the United States Code (the “Bankruptcy Code”) and Rules 1019 and 9013 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), requesting entry of an order,

substantially in the form attached hereto as Exhibit A (the “Proposed Order”) converting these

chapter 11 cases to cases under chapter 7 of the Bankruptcy Code. In support of this Motion, the

Debtors respectfully state as follows:

                                        JURISDICTION AND VENUE

              1.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

 1334.

              2.         This is a core proceeding pursuant to 28 U.S.C. § 157(b).

              3.         Venue is proper in before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.




37167970.6 07/08/2020
                   Case 8:20-bk-03608-CPM         Doc 193     Filed 07/08/20     Page 2 of 8




                                               BACKGROUND

              4.        On May 6, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for

 relief under Chapter 11 of the Bankruptcy Code, commencing the above-captioned jointly

 administered chapter 11 cases (the “Chapter 11 Cases”).

              5.        Pursuant to sections 1107 and 1108 of the Bankruptcy Code, the Debtors

 continue to manage their affairs as debtors-in-possession. No trustee or examiner has been

 appointed in the Chapter 11 Cases.

              6.        The Debtors are franchisees of IHOP restaurants, and, prior to the Petition Date,

 operated forty nine (49) IHOP restaurants in South Carolina, North Carolina, Tennessee and

 Virginia. All of the Debtors’ restaurants were shuttered as a result of the various “safer at

 home” restrictions in connection with the ongoing Covid-19 pandemic. These closures resulted

 in an immediate liquidity crisis, leaving the Debtors unable to fund operations and debt service

 in the ordinary course of business.

              7.        On April 22, 2020, each of the Debtors executed an Assignment for the Benefit of

 Creditors pursuant to Chapter 727, Florida Statutes, designated J. Tim Pruban (“Mr. Pruban”)

 of Focus Management Group USA Inc. as assignee of the Debtors’ assets and empowering him

 to liquidate such assets and take such other actions as may be warranted to maximize value for

 the Debtors’ creditors and stakeholders.

              8.        Subsequently, Mr. Pruban and the Debtors determined that it was in the best

 interest of the Debtors and their estates to seek relief under chapter 11 of the Bankruptcy Code,

 in order to gain the “breathing spell” afforded by the automatic stay of section 362 of the

 Bankruptcy Code and to pursue a sale of the Debtors’ assets free and clear of liens, claims,

 encumbrances and other interests pursuant to section 363(b) of the Bankruptcy Code.



                                                       2
37167970.6 07/08/2020
                   Case 8:20-bk-03608-CPM        Doc 193     Filed 07/08/20    Page 3 of 8




              9.         On May 27, 2020, the United States Trustee appointed an official committee of

 unsecured creditors in the Chapter 11 Cases (the “Committee”).

A.           Significant Events During the Debtors’ Chapter 11 Cases

              10.       On June 10, 2020, the Court entered the Order Approving Bidding Procedures,

 Assumption and Assignment Procedures, and the Form and Manner of Notice Thereof (the

 “Bidding Procedures Order”) [Docket No. 134].

              11.       The Bidding Procedures Order, among other things, includes a settlement

 between and among the Debtors, the Debtors secured lenders, and the Debtors’ franchisor,

 IHOP, regarding the implementation of bidding procedures to facilitate the sale of the Debtors’

 businesses pursuant to section 363 of the Bankruptcy Code. In particular, Appendix A to the

 Bidding Procedures Order, attached thereto as Exhibit 4, sets forth the agreement among the

 parties related to the sale process, including with respect to the distribution of assets from the

 expected sale of the Debtors’ assets.

              12.       Subsequently, on June 22, 2020, the Court entered the Final Consent Order (I)

 Authorizing Debtors to Use Cash Collateral; (II) Acknowledging Extent, Validity and Priority

 of Lien; and (III) Scheduling a Final Hearing (the “Final Cash Collateral Order”) [Docket

 No. 163] and the Final Order (I) Authorizing the Debtors to Obtain Post-Petition Financing

 from Pre-Petition Lenders Pursuant to 11 U.S.C. § 364; (II) Granting Liens and Superpriority

 Claims Pursuant to 11 U.S.C. § 364; (III) Granting Adequate Protection Pursuant to 11 U.S.C.

 §§ 361, 362, and 363; and (IV) Granting Such Other and Further Relief that this Court Finds

 Equitable (the “Final DIP Financing Order”) [Docket No. 164]. The Final Cash Collateral

 Order and the Final DIP Financing Order are referred to collectively herein as the “Final

 Financing Orders”).


                                                      3
37167970.6 07/08/2020
                   Case 8:20-bk-03608-CPM          Doc 193     Filed 07/08/20     Page 4 of 8




              13.       In addition to approving, on a final basis, the Debtors’ use of cash collateral and

 post-petition debtor-in-possession financing, the Final Financing Orders include a settlement

 among the Debtors, their pre- and post-petition lenders and the Committee regarding the

 Chapter 11 Cases.

              14.       In particular, the Final Cash Collateral Order provides that the disbursement with

 respect to the lenders’ pre-petition secured claims would be subject to a carve-out in favor of

 general unsecured creditors, excluding the lenders’ potential deficiency claims and insider

 claims, in the amount of $125,000 to be administered in post-sale converted chapter 7 cases for

 the Debtors. The Final Financing Orders also provided for the funding of $25,000, through the

 final debtor-in-possession financing budget, to be paid to the Chapter 7 Trustee for the

 administration of the converted chapter 7 cases. Further, the Final Cash Collateral Order

 provides that the Debtors shall file a motion to convert the Chapter 11 Cases to cases under

 chapter 7 of the Bankruptcy Code no later than five (5) days after closing of the sale(s)

 contemplated in the Bidding Procedures Order.

              15.       In addition, the Final Financing Orders required the Debtors to wire to the Saul

 Ewing Arnstein & Lehr LLP (“Saul Ewing”) Client Trust Account (to the extent of such funds

 actually deposited, the “Professional Fee Carve-Out Reserve Account”) in the amounts equal

 to, but not to exceed, the amounts budgeted for retained professionals set forth in the budgets

 approved by the Court in the Chapter 11 Cases. The Final Financing Orders further provide that

 Debtors’ counsel shall release to retained professionals such amounts as are payable pursuant to

 applicable orders of this Court, including the CRO Retention Order (as defined in the Final

 Financing Orders) and any order granting interim or final fee applications in these cases.




                                                        4
37167970.6 07/08/2020
                   Case 8:20-bk-03608-CPM          Doc 193     Filed 07/08/20    Page 5 of 8




              16.        On July 1, 2020, the Court held a hearing and approved, subject to entry of a

 consensual order (the (“Sale Order”), the Debtors’ proposed sale of substantially all of their

 assets to Suncakes, LLC (the “Purchaser”) and to assume and assign certain contracts and

 leases to the Purchaser. As will be set forth more fully in the Sale Order, certain contracts and

 leases will be assumed and assigned to the Purchaser at the closing of the sale, and certain

 contracts and leases will be assumed and assigned upon completion of a designation process.

 The Debtors anticipate that the designation process will have concluded prior to the date set for

 hearing on this Motion.

              17.        The Debtors’ anticipate that closing on the sale with the Purchaser will take

 place within three (3) business days after entry of the Sale Order.

                                            RELIEF REQUESTED

              18.        By this Motion, the Debtors seek the entry of an order, pursuant to sections

 105(a) and 1112 of the Bankruptcy Code and Bankruptcy Rules 1019 and 9013 converting their

 chapter 11 cases to cases under chapter 7 of the Bankruptcy Code.

              19.        The Debtors further request authorization for Saul Ewing to continue to maintain

 the Professional Fee Carve-Out Reserve Account for distributions to retained professionals in

 accordance with the Final Financing Orders, and any orders granting interim or final fee

 applications in these cases, outside of the Debtors’ chapter 7 proceedings.

                                             BASIS FOR RELIEF

A.           Conversion of Debtors’ Chapter 11 Cases to Chapter 7 of the Bankruptcy Code

              20.        Section 1112(a) of the Bankruptcy Code governs the conversion of chapter 11

 cases to cases under chapter 7 of the Bankruptcy Code. Section 1112(a) provides that:

                        (a)    The debtor may convert a case under this chapter to a case under chapter 7
                               of this title unless—


                                                        5
37167970.6 07/08/2020
                   Case 8:20-bk-03608-CPM          Doc 193     Filed 07/08/20     Page 6 of 8




                              (1)     the debtor is not a debtor in possession;

                              (2)     the case originally was commenced as an involuntary case under
                              this chapter; or

                              (3)    the case was converted to a case under this chapter other than on
                              the debtor’s request.

11 U.S.C. § 1112(a).

              21.       The legislative history for section 1112(a) states that this subsection “gives the

 debtor the absolute right to convert a voluntarily commenced chapter 11 case in which the

 debtor remains in possession to a liquidation case.” In re Schuler, 119 B.R. 191, 192 (Bankr.

 W.D. Mo. 1990) (quoting H.R. Rep. No. 595, 95th Cong., 1st Sess. 405 (1977); S. Rep. No.

 989, 95th Cong., 2nd Sess. 117 (1978)). Other courts have also suggested that, provided the

 exceptions set forth in section 1112(a) do not apply, a debtor has an absolute right to convert its

 case from chapter 11 to chapter 7. See, In re Dieckhaus Stationers of King of Prussia, Inc., 73

 B.R. 969, 971 (Bankr. E.D. Pa. 1987) (Section 1112(a) “gives the debtor the absolute right to

 convert, unless the case is governed by one of the enumerated exceptions”); see also, In re

 Texas Extrusion Corp., 844 F.2d 1142, 1161 (5th Cir. 1988); In re Marrill Alarm Systems, Inc.,

 100 B.R. 606, 607 (Bankr. S.D. Fla. 1989).

              22.       As a threshold matter, none of the exceptions set forth in section 1112(a) are

 applicable in these cases because the Debtors remain in possession, these cases were

 commenced by filing voluntary petitions, and there have been no prior conversions.

              23.       Moreover, cause exists to convert these chapter 11 cases to chapter 7. As noted

 above, the Debtors have obtained approval, subject to entry of the Sale Order, to sell

 substantially all of their assets and have no ongoing business operations. Accordingly, there is

 no reasonable likelihood of the Debtors’ rehabilitation or reorganization.



                                                        6
37167970.6 07/08/2020
                   Case 8:20-bk-03608-CPM           Doc 193     Filed 07/08/20      Page 7 of 8




              24.       In addition, the results of the Debtors’ sale efforts will be modest, as less than $1

 million will be disbursed to the Debtors’ prepetition secured lenders, leaving a deficiency claim

 in excess of $19 million. When taking into account potential administrative expense claims for

 the Debtors’ locations that the Purchaser chooses not to acquire, the Debtors would not have

 sufficient funds to effectuate a plan of liquidation. The Debtors’ lenders have also declined to

 permit further borrowing in these circumstances, and, as noted above, the Final Cash Collateral

 Order expressly contemplates and requires conversion to chapter 7 following closing of the sale.

              25.       The Debtors believe that remaining tasks in these cases, such as disbursing the

 $125,000 carve-out to general unsecured creditors and investigating and pursuing avoidance

 actions can be effectively handled by a chapter 7 trustee.

              26.       For these reasons, the Debtors believe that timely conversion of these cases to

 chapter 7 of the Bankruptcy Code is warranted and in the best interests of their estates, creditors

 and other parties in interest.

                                                     NOTICE

              27.       The Debtors are serving notice of the hearing on this Motion upon: (a) the Office

 of the United States Trustee; (b) counsel to the Debtors’ pre- and post-petition secured lenders;

 (c) counsel to the Committee; (d) counsel to IHOP; (e) all creditors of the Debtors; and (f) all

 parties who have filed a notice of appearance and request for service of papers pursuant to

 Bankruptcy Rule 2002. In light of the nature of the relief requested herein, the Debtors submit

 that no other or further notice is necessary.

             WHEREFORE, the Debtors respectfully request that this Court enter the Proposed

Order granting the relief sought herein and granting such other and further relief as may be just

and proper.



                                                         7
37167970.6 07/08/2020
                   Case 8:20-bk-03608-CPM   Doc 193     Filed 07/08/20    Page 8 of 8




Dated: July 8, 2020                          SAUL EWING ARNSTEIN & LEHR LLP
                                             Counsel for Debtors and Debtors-in-Possession
                                             701 Brickell Avenue, 17th Floor
                                             Miami, FL 33131
                                             Telephone: (305) 428-4500
                                             Facsimile: (305) 374-4744

                                             By:      /s/ Aaron S. Applebaum_________
                                                      Carmen Contreras-Martinez
                                                      Florida Bar No. 093475
                                                      Carmen.Contreras-Martinez@saul.com

                                                      -and-

                                                      Stephen B. Ravin (pro hac vice)
                                                      Florida Bar No. 293768 (inactive status)
                                                      Aaron S. Applebaum (pro hac vice)
                                                      1037 Raymond Boulevard
                                                      Suite 1520
                                                      Newark, NJ 07102
                                                      Telephone: (973) 286-6700
                                                      Facsimile: (973) 286-6800
                                                      Stephen.Ravin@saul.com
                                                      Aaron.Applebaum@saul.com




                                               8
37167970.6 07/08/2020
